Case 1:20-cr-00103-BLW Document17 Filed 03/10/21 Page 1 of 7

RAPAEL M. GONZALEZ, JR.

ACTING UNITED STATES ATTORNEY

CHRISTOPHER A. BOOKER, IDAHO STATE BAR NO, 7672
ASSISTANT UNITED STATES ATTORNEY

DISTRICT OF IDAHO
1290 W. MYRTLE ST. SUITE 500

BOISE, ID 83702-7788 .3. COURTS
. (2 -

TELEPHONE: (208) 334-1211 MAR 10 202

FACSIMILE: (208) 334-1413 A
OG rane f WTO ane
ROVE ea HEN W. KENYON
CLERK, DISTRICT OF IDAHO

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

 

 

UNITED STATES OF AMERICA,
Case No. 1:20-cr-00103-BLW
Plaintiff,
SUPERSEDING INDICTMENT
VS.
18 U.S.C. § 922(2)(5)(A)}
RUBEN ROBLES-RAMOS, 18 U.S.C. § 924(d)
21 U.S.C, § 841(a)(1), (b)C)(A), (CAB)
Defendant. 21 U.S.C. § 846
21 ULS.C. § 853
28 U.S.C. § 2461(c)
The Grand Jury charges:

COUNT ONE

Distribution of Methamphetamine
21 U.S.C. § 841(a)(1) and (b){1)(A)

On or about January 16, 2020, in the District of Idaho, the defendant, RUBEN ROBLES-
RAMOS, did knowingly and intentionally distribute fifty grams or more of actual
methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States

Code, Section 841(a)(1) and (b)(1)(A).

SUPERSEDING INDICTMENT - |

 
Case 1:20-cr-00103-BLW Document17 Filed 03/10/21 Page 2 of 7

COUNT TWO

Distribution of Methamphetamine
21 U.S.C, § 841(a)(1) and (b)(1}{A)

On or about February 6, 2020, in the District of Idaho, the defendant, RUBEN ROBLES-
RAMOS, did knowingly and intentionally distribute fifty grams or more of actual
methamphetamine, a Schedule II controlled substance, in violation of Title 21, United States
Code, Section 841(a)(1) and (b)(1)(A).

COUNT THREE

Distribution of Methamphetamine
21 U.S.C, § 841 (a)(1) and (b)(1)(A)

On or about March 3, 2020, in the District of Idaho, the defendant, RUBEN ROBLES-
RAMOS, did knowingly and intentionally distribute fifty grams or more of actual
methamphetamine, a Schedule If controlled substance, in violation of Title 21, United States
Code, Section 841(a)(1) and (b)(1)(A).

COUNT FOUR

Possession with Intent to Distribute Methamphetamine and Heroin
21 U.S.C. § 841(a)(1), (b)C1)(A) and (b)(1)(B)

On or about March 27, 2020, in the District of Idaho, the defendant, RUBEN ROBLES-
RAMOS, did knowingly and intentionally possess with intent to distribute 50 grams or more of
actual methamphetamine and 500 grams of more of a mixture and substance containing a
detectable amount of methamphetamine, a Schedule II controlled substance, in violation of Title
21, United States Code, Section 841(a)(1) and (b)(1){A), and over 100 grams of heroin, a
Schedule I controlled substance, in violation of Title 21, United States Code, Section 841(a)(1)

and (b)(1)(B).

SUPERSEDING INDICTMENT - 2

 
Case 1:20-cr-00103-BLW Document17 Filed 03/10/21 Page 3 of 7

COUNT FIVE

Conspiracy to Distribute Methamphetamine and Heroin
21 U.S.C. §§ 841 (a)(2), (b)(1)(A), (b)(1)(B) and 846

Beginning on or about November 1, 2019, and continuing to on or about March 27, 2020,
in the District of Idaho, the defendant, RUBEN ROBLES-RAMOS, did knowingly and
intentionally combine, conspire, confederate and agree with Juan Manuel Sanchez-Ponce,
German Lopez- Villasenor, and other individuals known and unknown to the Grand Jury, to
distribute 50 grams or more of actual methamphetamine and 500 grams of more of a mixture and
substance containing a detectable amount of methamphetamine, a Schedule II controlled
substance, in violation of Title 21, United States Code, Section 841(a)(1), (b}(1)(A) and 846, and
over 100 grams of heroin, a Schedule | controlled substance, in violation of Title 21, United
States Code, Section 841{a)(1), (b)(1)(B) and 846,

COUNT SIX

Unlawful Possession of a Firearm
18 U.S.C. § 922(2)(5)(A)

On or about March 27, 2020, in the District of Idaho, the defendant, RUBEN ROBLES-
RAMOS, knowing he was an alien illegally and unlawfully in the United States, did knowingly
possess in and affecting commerce a firearm; that is, a Revelation model 356Y Series A .410
gauge shotgun, bearing serial number P916388, and a Century Arms Inc. Model C308 Sporter,
.308 caliber rifle, bearing serial number C308E23 122, said firearms having been shipped and
transported in interstate and foreign commerce, in violation of Title 18, United States Code,

Section 922(g)(5)(A).

SUPERSEDING INDICTMENT - 3

 
Case 1:20-cr-00103-BLW Document17 Filed 03/10/21 Page 4 of 7

CRIMINAL FORFEITURE ALLEGATION

Drug Forfeiture
21 U.S.C. § 853

Upon conviction of the offenses alleged in this Indictment, the defendant, RUBEN

ROBLES-RAMOS, shall forfeit to the United States any and all property, real and personal,

tangible and intangible, consisting of or derived from any proceeds the said defendant obtained

directly or indirectly as a result of the foregoing offenses; and any and all property, real and

personal, tangibie and intangible, used or intended to be used, in any manner or part, to commit,

or to facilitate the commission of, the foregoing offenses. The property to be forfeited includes,

but is not limited to, the following:

1. Seized Property,

a.

The approximate sum of $2,424 currency seized from the
defendant on March 27, 2020.

Revelation model 356Y Series A .410 gauge shotgun, bearing
serial number P916388.,

Century Arms Inc. Model C308 Sporter, .308 caliber rifle, bearing
serial number C308E23122.

Rock Island Armory, Model M1911 A1-FS, .45 ACP pistol,
bearing serial number RIA2006048.

Sig Sauer, Model P320, 9mm pistol, bearing serial number
DUO1682,

Mossberg, Model 590 12 gauge shotgun, bearing serial number

K643187,

SUPERSEDING INDICFMENT - 4

 
Case 1:20-cr-00103-BLW Document17 Filed 03/10/21 Page 5 of 7

g. Zastava, Model PAP M70, 7.62x39mm caliber rifle, bearing serial

number N-PAP030457,

h. Lorein, Model L-380, .380 caliber pistol, bearing serial number

310731.
i, Various types and calibers of ammunition.
2, Unrecovered Cash Proceeds and/or Facilitating Property, The defendant obtained

 

and controlled unrecovered proceeds of the offense of conviction, or property derived from or

traceable to such proceeds, and property the defendant used to facilitate the offense, but based

upon actions of the defendant, the property was transferred, diminished, comingled, or is

otherwise unavailable,

3. Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,

the government will seek forfeiture of substitute assets, “or any other property of the defendant”

up to the value of the defendant’s assets subject to forfeiture. The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a.

b.

Cannot be located upon the exercise of due diligence;

Has been transferred or sold to, or deposited with, a third person;

Has been placed beyond the jurisdiction of the court;

Has been substantially diminished in value; or

Has been commingled with other property which cannot be subdivided

without difficulty.

SUPERSEDING INDICTMENT - 5

 
Case 1:20-cr-00103-BLW Document17 Filed 03/10/21 Page 6 of 7

CRIMINAL FORFEITURE ALLEGATION

Firearm Forfeiture

18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c)

Upon conviction of the offenses alleged in this Indictment, the defendant, RUBEN

ROBLES-RAMOS, shall forfeit to the United States, any firearms or ammunition involved in or

used in the commission of the offense. The property to be forfeited includes, but is not limited

to, the following:

1. Seized Property.

a.

ih.

Revelation model 356Y Series A .410 gauge shotgun, bearing
serial number P916388.

Century Arms Inc. Model C308 Sporter, .308 caliber rifle, bearing
serial number C308E23122,

Rock Island Armory, Model M1911 A1-FS, .45 ACP pistol,
bearing serial namber RIA2006048,

Sig Sauer, Model P320, 9mm pistol, bearing serial number
DUO1682.,

Mossberg, Model 590 12 gauge shotgun, bearing serial number
K643187.

Zastava, Model PAP M70, 7.62x39mm caliber rifle, bearing serial
number N-PAP030457,

Lorcin, Model L-380, .380 caliber pistol, bearing serial number
310731.

Various types and calibers of ammunition.

SUPERSEDING INDICTMENT - 6

 
Case 1:20-cr-00103-BLW Document17 Filed 03/10/21 Page 7 of 7

2. Substitute Assets. Pursuant to 21 U.S.C. § 853(p) and other applicable statutes,

the government will seek forfeiture of substitute assets, “or any other property of the defendant”

up to the value of the defendant’s assets subject to forfeiture, The government will do so when

the property subject to forfeiture cannot be forfeited for one or more of the following reasons:

a.

b.

Cannot be located upon the exercise of due diligence;

Has been transferred or sold to, or deposited with, a third person;

Has been placed beyond the jurisdiction of the court;

Has been substantially diminished in value; or

Has been commingled with other property which cannot be subdivided

without difficulty.

Dated this 10th day of March, 2021.

A TRUE BILL

/sf [signature on reverse]

 

FOREPERSON

RAFAEL M. GONZALEZ, JR.
ACTING UNITED STATES ATTORNEY

Ay W al

CHRISTMPHER A. BOOKER
ASSISTANT UNITED STATES ATTORNEY

SUPERSEDING INDICTMENT - 7

 
